FINDINGS OF FACT.
The taxpayer is an individual residing at Newark, N. J. During the years involved he was engaged in the cloak and suit business at Newark. Fie had in his employ during 1919, Hannah Strum, Lena Goldbaum, and Charles Strum.
During 1919 the taxpayer paid salaries to the above-named employees as follows:
Hannah Strum-$2, 080
Lena Goldbaum_ 2,080
Charles Strum_ I, 560
During 1920 the taxpayer had in his employ the same employees and one Irwin Kins. During that year he paid salaries to. such employees as follows:
Hannah Strum_$1,271. 07
Lena Goldbaum_ 2, 600. 00
Charles Strum_ 1,750.00
Irwin Kins- 1,200.00
*1349During tbe years 1919 and 1920 the above amounts of salaries were paid said employees for services actually rendered, which compensation was reasonable.
The Commissioner disallowed the deductions for salaries claimed to have been paid by the taxpayer to the extent of $4,569 in 1919 and $4,035 in 1920, because the employees were relatives of the taxpayer and no entries were made upon the taxpayer’s books of account showing such payment.

Order of redetermination will be entered on 10 days’ notice, under Rule 50.